Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Michael C. Brandt (Reg. No. 65,476) on September 8, 2022.

1.	(Currently Amended) One or more non-transitory computer readable media comprising instructions which, when executed, by one or more hardware processors, cause performance of operations comprising:
receiving a query execution plan associated with a query;
dividing the received execution plan into one or more components;
determining, for each component , wherein the performance value associated with executing the component is determined based at least in part on a predicted resource usage associated with executing the particular component, wherein the predicted resource usage is determined based at least in part, on at least one prior execution of at least one other component having similar attributes to the component;
determining, based at least in part on the predicted performance value associated with each component, a predicted performance associated with the query execution plan;
determining a performance threshold for the query based at least in part on the predicted performance associated with the query execution plan, wherein the performance threshold is different than the predicted performance associated with the query execution plan;
executing the query associated with the received query execution plan;
comparing at least one monitored or predicted runtime performance metric associated with executing the query to the performance threshold; and
halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the performance threshold.

4.	(Canceled). 

5.	(Canceled).

6.	(Currently Amended) The one or more media of claim 1, wherein the threshold is further determined based on a capacity of a system executing the received query execution plan.
8.	(Currently Amended) The one or more media of claim 1, wherein the threshold is further determined based on a disk input/output capacity of a system executing the received query execution plan.

9.	(Canceled).

10.	(Canceled).

11.	(Canceled).

12.	(Canceled).

13.	(Canceled).

14.	(Canceled).

15.	(Currently Amended) One or more non-transitory computer readable media comprising instructions which, when executed, by one or more hardware processors, cause performance of operations comprising:
receiving a query execution plan associated with a query;
determining one or more attributes of the received query execution plan,
identifying statistics associated with prior executions of queries having similar attributes to the one or more attributes of the query execution plan;
determining, based at least in part on the statistics associated with the prior executions of queries having similar attributes to the one or more attributes of the query execution plan, a predicted time duration associated with the query execution plan;
determining, based at least in part on the predicted time duration associated with the query execution plan, a threshold time duration associated with the query execution plan wherein the threshold time duration is different than the predicted time duration;
executing the query associated with the received query execution plan;
comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration; and
halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration.

18.	(Canceled).

26.	(Currently Amended) A system comprising:
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions which, when executed, by the one or more hardware processors, cause the system to:
receiving a query execution plan associated with a query;
dividing the received execution plan into one or more components;
determining, for each component predicted performance value associated with executing the component, wherein the performance value associated with executing the component is determined based at least in part on a predicted resource usage associated with executing the particular component, wherein the predicted resource usage is determined based at least in part, on at least one prior execution of at least one other component having similar attributes to the component;
determining, based at least in part on the predicted performance value associated with each component, a predicted performance associated with the query execution plan;
determining a performance threshold for the query based at least in part on the predicted performance associated with the query execution plan, wherein the performance threshold is different than the predicted performance associated with the query execution plan;
executing the query associated with the received query execution plan;
comparing at least one monitored or predicted runtime performance metric associated with executing the query to the performance threshold; and
halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the performance threshold.

27. (New) The system of Claim 26, wherein the performance threshold is further determined based on a capacity of the system when executing the received query execution plan.

28. (New) The system of Claim 26, wherein the predicted resource usage comprises a predicted processing unit utilization.

29. (New) A system comprising:
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions which, when executed, by the one or more hardware processors, cause the system to:
receiving a query execution plan associated with a query;
determining one or more attributes of the received query execution plan,
identifying statistics associated with prior executions of queries having similar attributes to the one or more attributes of the query execution plan;
determining, based at least in part on the statistics associated with the prior executions of queries having similar attributes to the one or more attributes of the query execution plan, a predicted time duration associated with the query execution plan;
determining, based at least in part on the predicted time duration associated with the query execution plan, a threshold time duration associated with the query execution plan wherein the threshold time duration is different than the predicted time duration;
executing the query associated with the received query execution plan;
comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration; and
halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration.

Allowable Subject Matter
 	Claims 1-3, 6-8, 15-17 and 19-29 are allowed.  Claims 4-5, 9-14 and 18 are cancelled. 
  	The following is an Examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receiving a query execution plan associated with a query; dividing the received execution plan into one or more components; determining, for each component, a predicted performance value associated with executing the component, wherein the performance value associated with executing the component is determined based at least in part on a predicted resource usage associated with executing the particular component, wherein the predicted resource usage is determined based at least in part, on at least one prior execution of at least one other component having similar attributes to the component; determining, based at least in part on the predicted performance value associated with each component, a predicted performance associated with the query execution plan; determining a performance threshold for the query based at least in part on the predicted performance associated with the query execution plan, wherein the performance threshold is different than the predicted performance associated with the query execution plan; executing the query associated with the received query execution plan; comparing at least one monitored or predicted runtime performance metric associated with executing the query to the performance threshold; and halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the performance threshold”.
 	Regarding claim 15, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receiving a query execution plan associated with a query; determining one or more attributes of the received query execution plan, identifying statistics associated with prior executions of queries having similar attributes to the one or more attributes of the query execution plan; determining, based at least in part on the statistics associated with the prior executions of queries having similar attributes to the one or more attributes of the query execution plan, a predicted time duration associated with the query execution plan; determining, based at least in part on the predicted time duration associated with the query execution plan, a threshold time duration associated with the query execution plan wherein the threshold time duration is different than the predicted time duration; executing the query associated with the received query execution plan; comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration; and halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration”.
 	Regarding claim 26, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receiving a query execution plan associated with a query; dividing the received execution plan into one or more components; determining, for each component, a predicted performance value associated with executing the component, wherein the performance value associated with executing the component is determined based at least in part on a predicted resource usage associated with executing the particular component, wherein the predicted resource usage is determined based at least in part, on at least one prior execution of at least one other component having similar attributes to the component; determining, based at least in part on the predicted performance value associated with each component, a predicted performance associated with the query execution plan; determining a performance threshold for the query based at least in part on the predicted performance associated with the query execution plan, wherein the performance threshold is different than the predicted performance associated with the query execution plan; executing the query associated with the received query execution plan; comparing at least one monitored or predicted runtime performance metric associated with executing the query to the performance threshold; and
halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the performance threshold”.
 	Regarding claim 29, the prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant's independent claims, “receiving a query execution plan associated with a query; determining one or more attributes of the received query execution plan, identifying statistics associated with prior executions of queries having similar attributes to the one or more attributes of the query execution plan; determining, based at least in part on the statistics associated with the prior executions of queries having similar attributes to the one or more attributes of the query execution plan, a predicted time duration associated with the query execution plan; determining, based at least in part on the predicted time duration associated with the query execution plan, a threshold time duration associated with the query execution plan wherein the threshold time duration is different than the predicted time duration; executing the query associated with the received query execution plan;
comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration; and halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163